DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022, has been entered.
 	Claims 1, 7, and 16-18 are canceled.
	Claims 2-6, 8-15, and 19-24 are pending.  Claims 8 and 11-15 are withdrawn.
	Claims 2-6, 9, 10, and 19-24 are examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 2-6, 9, 10, 19, 20, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker (WO 2007/149817. Previously cited) in view of Peleg (US 6,406,690. Previously cited).
Becker discloses a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide and an effective amount of at least one biocontrol agent (claim 28 of Becker).  Their invention is for plant protection against pests and pathogens (abstract).  The at least one biocontrol agent can be a bacteria, and often can be an anti-nematode bacteria (page 3, paragraph [0014]).  Additionally, Becker discloses Bacillus firmus amongst examples of bacterial biological control agents for their invention (page 4, paragraph [0016]).  
Additionally, Becker teaches that the pesticide control agent of the combination composition can further comprise a fungicide to which the biocontrol agent is resistant (claim 48 of Becker).  See also page 5, paragraph [0020] which discloses that the pesticide composition of Becker can additionally be mixed with at least one fungicide selected from various fungicides, 
In view of these teachings, it would have been obvious to skilled artisan to have provided a combination composition comprising an effective amount of a Bacillus firmus and a fungicide selected from fludioxonil, fluoxastrobin, and mancozeb.

Becker differs from the claimed invention in that Becker does not expressly disclose that the Bacillus firmus of the combination composition is Bacillus firmus CNCM I-1582 spore, and that the weight ratio of the B. firmus CNCM I-1582 spore to the fungicide (fludioxonil, fluoxastrobin, or mancozeb) is between 50:1 and 1:50, wherein the B. firmus CNCM I-1582 spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.
Peleg discloses a biologically pure strain of Bacillus firmus (CNCM I-1582) possessing nematicidal activity (abstract).  Additionally, Peleg discloses a nematicidal composition for use in plant protection comprising as active ingredient an effective amount of a nematicidal bacteria or of spores thereof, wherein the nematicidal bacteria can be B. firmus strain CNCM I-1582 (column 2, lines 44-48).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have substituted the Bacillus firmus of the combination composition rendered obvious by Becker (comprising a fungicide selected from fludioxonil, fluoxastrobin, and mancozeb) with B. firmus CNCM I-1582 spore for the predictable result of obtaining a combination composition comprising a pesticide control agent that is anti-nematode and that is suitable for enhancing plant protection against pests and pathogens (as sought by Becker; B. firmus for another anti-nematode B. firmus.  There would have been a reasonable expectation that the combination composition comprises a pesticide control agent that is anti-nematode since B. firmus CNCM I-1582 possesses nematicidal activity and its spore is taught in Peleg for inclusion in a nematicidal composition as an active ingredient.  
Additionally, at the time the invention was made, it would have been a matter of routine optimization to have varied the amount of the B. firmus CNCM I-1582 spore to the fungicide in the combination composition rendered obvious by Becker and Peleg, including using amounts resulting in the weight ratio of the spore to the fungicide being between 50:1 and 1:50, as well as amounts of the spores of about 5 to about 65% w/w and amounts of the fungicide of about 5 to about 60% w/w.  As taught in Becker, the amount of the at least one nematicide is an effective amount to provide the desired enhanced action and can be determined by routine experimentation and field trials (page 16, paragraph [0068]).  Moreover, Becker points out that one of ordinary skill in the art understands that the determination of the amount of nematicide depends on numerous factors, including the size of the plant material to be treated (page 16, paragraph [0069]).  Additionally, when speaking of their embodiment of combination treatment of at least one nematicide and at least one biocontrol agent, Becker teaches using amounts of the agents that are sufficient to control nematode-caused plant disease (page 22, paragraph [0093]).  Thus Becker recognizes the amounts of the active agents of their combination composition as being result-effective variables.  Therefore, instant claims 2, 19, 20, and 22 are rendered obvious.  
Regarding instant claims 3-5, Becker teaches that examples of the nematicide include avermectin (page 8, paragraph [0037]).  Avermectin is recited in instant claim 4 as an insect 
Regarding instant claim 6, Becker teaches that their invention (their combinations) can include additional pesticide components that exhibit stimulatory or growth-promoting activity, such as inoculants (page 17, paragraph [0075]).  An inoculant reads on a ‘soil inoculant.’  For the combination composition rendered obvious by Becker and Peleg, it would have been prima facie obvious to have included an inoculant since Becker teaches it can be included in their combinations.  Therefore, instant claim 6 is rendered obvious.  
Regarding instant claim 9, it is noted that it sets forth the intended use of the composition as being for seed treatment.  Nevertheless, Becker discloses that their compositions can be applied on treatment on plant propagation material, especially seeds (page 10, paragraph [0042]).  Therefore, Becker in view of Peleg renders obvious instant claim 9.
Regarding instant claim 10, Becker discloses spraying the plant propagation material, such as a seed, with a liquid culture containing an anti-nematode fungal strain and/or bacterial strain and/or other biocontrol agent (page 20, paragraph [0085]).  Becker further teaches that the biocontrol agent can be introduced into the soil or other media into which the seed is to be planted, and further teaches spraying a mixture of the biocontrol agent and a carrier into the soil (page 21, paragraph [0089]).  Thus it would have been obvious to have provided the combination composition rendered obvious by Becker in view of Peleg in a form suitable for spraying; in doing so, it would have been suitable for the intended use of instant claim 10 of being for drench or in-furrow application.  Therefore, instant claim 10 is rendered obvious.
Regarding instant claim 23, Becker in view of Peleg differs from the claimed invention in that they do not expressly disclose that the B. firmus CNCM I-1582 spore and the fungicide B. firmus CNCM I-1582 spore (as the at least one biocontrol agent), and a fungicide selected from fludioxonil, fluoxastrobin, and mancozeb, and wherein the weight ratio of the B. firmus CNCM I-1582 spores to the at least one fungicide is between 50:1 and 1:50, wherein the B. firmus CNCM I-1582 spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  As such, the combination composition rendered obvious by the references further comprises at least one nematicide as an active agent.  However, as indicated in MPEP 2144.06(I), “’It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art..’”  B. firmus CNCM I-1582 spore and fungicides are compositions which are taught for the same purpose of enhancing plant protection against pests and pathogens.  In particular, B. firmus in general and B. firmus CNCM I-1582 spore are effective against the plant pest/pathogen nematodes, and the fungicides fludioxonil, fluoxastrobin, and mancozeb are effective against the plant pest/pathogen fungi (see page 8, paragraph [0034] of Becker referring to pathogenic fungi as plant pathogens; page 17, paragraph [0075] of Becker recognizing fungicides are having inhibitory activity toward other pests).  In view of MPEP 2144.06(I), it would have been obvious to the skilled artisan to have included any combination of agents that are for plant protection against pest and pathogens in a single composition, including a combination of only B. firmus CNCM I-1582 spore and a fungicide (selected from fludioxonil, fluoxastrobin, and mancozeb) as 
Regarding instant claim 24, as discussed with respect to instant claims 3-5, Becker teaches the embodiment of the nematicide being avermectin (page 8, paragraph [0037]) which reads on an insect control agent (see line 5 of instant claim 4).  Therefore, Becker in view of Peleg render obvious a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide (avermectin, reading on ‘insect control agent’), B. firmus CNCM I-1582 spore (as the at least one biocontrol agent), and a fungicide selected from fludioxonil, fluoxastrobin, and mancozeb, and wherein the weight ratio of the B. firmus CNCM I-1582 spores to the at least one fungicide is between 50:1 and 1:50, wherein the B. firmus CNCM I-1582 spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  Thus Becker in view of Peleg renders obvious a composition in which the B. firmus CNCM I-1582 spore, the fungicide, and the insect control agent (the nematicide avermectin) are the only active agents, thereby rendering obvious instant claim 24.
A holding of obviousness is clearly required.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker and Peleg as applied to claim 2-6, 9, 10, 19, 20, and 22-24 above, and further in view of Nakakura (US 6,492,357. Previously cited).

Nakakura discloses compositions and methods for controlling insect populations, in particular insects which attack rice crops (abstract).  The compositions, when applied to control arthropod, plant nematode, helminth or protozoan pests, may also contain various agents, including plant nematocides and fungicides such as iprodione (column 14, lines 51-57).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have substituted the fungicide of the combination composition rendered obvious by Becker and Peleg with iprodione for the predictable result of obtaining a combination composition that is suitable for enhancing plant protection against pests and pathogens (as sought by Becker; see abstract).  It would have been a matter of simple substitution of one fungicide for another.  There would have been a reasonable expectation that the combination composition is suitable for enhancing plant protection against pests and pathogens since Nakakura teaches that iprodione can be included as a fungicide in a composition for controlling insect populations attacking a plant (rice crops) that can further control plant nematodes.  Therefore, instant claim 21 is rendered obvious.
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 2-6, 9, 10, 19-22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,157,095 in view of Becker and Nakakura. 
Independent claims 1, 10, and 16 of `095 recite a product/composition comprising the spore-forming bacterium Bacillus firmus from strain CNCM I-1582, which is the same bacterium as recited in instant claim 2.  The method of independent claims 5, 8, and 11 of `095 sets forth a composition comprising the same bacterium.  Since the spore-forming bacterium is recited, it would have been prima facie obvious to have substituted the bacterium with its spore.  Additionally, claim 4 of `095 recites that the product further comprises at least one chemical fungicide; it would have been obvious to have applied this limitation to all the other claims of `095.  Therefore, the claims of `095 render obvious a product/composition comparable to the claimed invention.  
The claims of `095 differ from the claimed invention in that they do not expressly recite that the chemical fungicide is selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb; and they do not expressly recite that the weight ratio of the spore to the fungicide is between 50:1 and 1:50, and wherein the B. firmus CNCM I-1582 spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  
However, Becker discloses a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide and an effective amount of at Bacillus firmus amongst examples of bacterial biological control agents for their invention (page 4, paragraph [0016]).  Becker teaches that the pesticide control agent of the combination composition can further comprise a fungicide to which the biocontrol agent is resistant (claim 48 of Becker).  See also page 5, paragraph [0020] which discloses that the pesticide composition of Becker can additionally be mixed with at least one fungicide selected from various fungicides, including fludioxonil and fluoxastrobin.  Mancozeb is also disclosed amongst fungicidally active ingredients for the invention (page 18, paragraph [0076]).
Nakakura discloses compositions and methods for controlling insect populations, in particular insects which attack rice crops (abstract).  The compositions, when applied to control arthropod, plant nematode, helminth or protozoan pests, may also contain various agents, including plant nematocides and fungicides such as iprodione (column 14, lines 51-57).
It would have been obvious to have substituted the chemical fungicide of the invention rendered obvious by the claims of `095 with fludioxonil, fluoxastrobin, mancozeb, or iprodione for the predictable result of obtaining the product of the claims of `095.  It would have been a matter of simple substitution of one chemical fungicide for another.  
Additionally, at the time the invention was made, it would have been a matter of routine optimization to have varied the amount of the B. firmus CNCM I-1582 spore to the fungicide (fludioxonil, fluoxastrobin, mancozeb, or iprodione) in the composition rendered obvious by the claims of `095 in view of Becker and Nakakura, including using amounts resulting in the weight ratio of the spore to the fungicide being between 50:1 and 1:50, as well as amounts of the spores of about 5 to about 65% w/w and amounts of the fungicide of about 5 to about 60% w/w.  As 
Regarding instant claims 3-5, independent claims 1, 5, 8, 10, 11, and 16 of `095 recites that the composition comprises an insect control agent that is clothianidin.  Clothianidin is amongst the insect control agents recited in instant claim 4.  Therefore, the claims of `095 in view of Becker and Nakakura render obvious instant claims 3-5.
Regarding instant claim 6, Becker teaches that their invention (their combinations) can include additional pesticide components that exhibit stimulatory or growth-promoting activity, such as inoculants (page 17, paragraph [0075]).  An inoculant reads on a ‘soil inoculant.’  It would have been prima facie obvious to have included an inoculant in the composition rendered obvious by the claims of `095 in view of Becker and Nakakura since Becker teaches it can be 
Regarding instant claim 24, the composition of claim 10 of `095 comprises at least one spore-forming bacterium (B. firmus from strain CNCM I-1582), at least one insect control agent, and a solvent.  As discussed above, it would have been obvious to have applied the limitation of claim 4 of `095, reciting that the product further comprises at least one chemical fungicide, to all the other claims of `095.  Claim 10 of `095 in view of Becker and Nakakura encompasses the embodiment of a composition comprising B. firmus CNCM I-1582 spore, one insect control agent, a solvent, and a fungicide selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb.  The solvent present in the composition of claim 10 of `095 is not an active agent.  Thus, claim 10 of `095 (incorporating the limitation of claim 4 of `095) in view of Becker and Nakakura renders obvious a composition wherein the B. firmus CNCM I-1582 spore, the fungicide, and the insect control agent are the only active agents, thereby rendering obvious instant claim 24.

Claims 2-6, 9, 10, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,390,476 in view of Becker and Nakakura. 
The method of independent claims 1 and 7 of `476 sets forth a composition comprising Bacillus firmus strain CNCM I-1582, which is the same bacterium as recited in instant claim 2.  Since the bacterium is recited, it would have been prima facie obvious to have substituted the bacterium with its spore.  Additionally, the composition as set forth by the method of 
The claims of `476 differ from the claimed invention in that they do not expressly recite that the composition comprising the spore of the CNCM I-1582 strain further comprises a fungicide selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb; and they do not expressly recite that the weight ratio of the spore to the fungicide is between 50:1 and 1:50, wherein the spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  
However, Becker discloses a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide and an effective amount of at least one biocontrol agent (claim 28 of Becker).  Their invention is for plant protection against pest and pathogens (abstract).  Additionally, Becker discloses Bacillus firmus amongst examples of bacterial biological control agents for their invention (page 4, paragraph [0016]).  Becker teaches that the pesticide control agent of the combination composition can further comprise a fungicide to which the biocontrol agent is resistant (claim 48 of Becker).  See also page 5, paragraph [0020] which discloses that the pesticide composition of Becker can additionally be mixed with at least one fungicide selected from various fungicides, including fludioxonil and fluoxastrobin which are set forth as alternative fungicides to trifloxystrobin.  Mancozeb is also disclosed amongst fungicidally active ingredients for the invention (page 18, paragraph [0076]).
Nakakura discloses compositions and methods for controlling insect populations, in particular insects which attack rice crops (abstract).  The compositions, when applied to control 
It would have been obvious to have substituted the fungicide trifloxystrobin of the invention rendered obvious by the claims of `476 with fludioxonil, fluoxastrobin, mancozeb, or iprodione for the predictable result of obtaining the composition of the claims of `476.  It would have been a matter of simple substitution of one fungicide for another.  
Additionally, at the time the invention was made, it would have been a matter of routine optimization to have varied the amount of the B. firmus CNCM I-1582 spore to the fungicide (fludioxonil, fluoxastrobin, mancozeb, or iprodione) in the composition rendered obvious by the claims of `476 in view of Becker and Nakakura, including using amounts resulting in the weight ratio of the spore to the fungicide being between 50:1 and 1:50, as well as amounts of the spores of about 5 to about 65% w/w and amounts of the fungicide of about 5 to about 60% w/w.  As taught in Becker, the amount of the at least one nematicide is an effective amount to provide the desired enhanced action and can be determined by routine experimentation and field trials (page 16, paragraph [0068]).  Moreover, Becker points out that one of ordinary skill in the art understands that the determination of the amount of nematicide depends on numerous factors, including the size of the plant material to be treated (page 16, paragraph [0069]).  Additionally, when speaking of their embodiment of combination treatment of at least one nematicide and at least one biocontrol agent, Becker teaches using amounts of the agents that are sufficient to control nematode-caused plant disease (page 22, paragraph [0093]).  Thus the skilled artisan would have recognized that the amounts of the active agents of the composition rendered obvious by the claims of `476 in view of Becker and Nakakura as being result-effective variables.  As such, the claims of `476 in view of Becker and Nakakura render obvious instant 
Regarding instant claims 3-5, independent claims 1 and 7 of `476 recite that the composition comprises imidacloprid.  Imidacloprid is amongst the insect control agents recited in instant claim 4.  Therefore, the claims of `476 in view of Becker and Nakakura render obvious instant claims 3-5.
Regarding instant claim 6, Becker teaches that their invention (their combinations) can include additional pesticide components that exhibit stimulatory or growth-promoting activity, such as inoculants (page 17, paragraph [0075]).  An inoculant reads on a ‘soil inoculant.’  It would have been prima facie obvious to have included an inoculant in the composition rendered obvious by the claims of `476 in view of Becker and Nakakura since Becker teaches it can be included in their combinations which are for enhancing plant protection against pests and pathogens (abstract of Becker).  Therefore, the claims of `476 in view of Becker and Nakakura render obvious instant claim 6.  

Claims 2-6, 9, 10, 19-22, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-10, 16-20, 23-25, 27-36, and 39-43 of copending Application No. 14/848,873 in view of Becker and Nakakura. 
Independent claims 1 and 25 of `873 recite a product comprising the spore-forming, nematicidal bacterium Bacillus firmus from strain CNCM I-1582.  The method of independent claims 17 and 27 of `873 sets forth a composition comprising the same bacterium.  Additionally, since the spore-forming bacterium is recited, it would have been prima facie obvious to have substituted the bacterium with its spore.  Also, claim 16 of `873 recites that the product further 
The claims of `873 differ from the claimed invention in that they do not expressly recite that the chemical fungicide is selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb; and they do not expressly recite that the weight ratio of the spore to the fungicide is between 50:1 and 1:50, wherein the spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  
However, Becker discloses a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide and an effective amount of at least one biocontrol agent (claim 28 of Becker).  Their invention is for plant protection against pest and pathogens (abstract).  Additionally, Becker discloses Bacillus firmus amongst examples of bacterial biological control agents for their invention (page 4, paragraph [0016]).  Becker teaches that the pesticide control agent of the combination composition can further comprise a fungicide to which the biocontrol agent is resistant (claim 48 of Becker).  See also page 5, paragraph [0020] which discloses that the pesticide composition of Becker can additionally be mixed with at least one fungicide selected from various fungicides, including fludioxonil and fluoxastrobin.  Mancozeb is also disclosed amongst fungicidally active ingredients for the invention (page 18, paragraph [0076]).
Nakakura discloses compositions and methods for controlling insect populations, in particular insects which attack rice crops (abstract).  The compositions, when applied to control 
It would have been obvious to have substituted the chemical fungicide of the invention rendered obvious by the claims of `873 with fludioxonil, fluoxastrobin, mancozeb, or iprodione for the predictable result of obtaining the product of the claims of `873.  It would have been a matter of simple substitution of one chemical fungicide for another.  
Additionally, at the time the invention was made, it would have been a matter of routine optimization to have varied the amount of the B. firmus CNCM I-1582 spore to the fungicide (fludioxonil, fluoxastrobin, mancozeb, or iprodione) in the composition rendered obvious by the claims of `873 in view of Becker and Nakakura, including using amounts resulting in the weight ratio of the spore to the fungicide being between 50:1 and 1:50, as well as amounts of the spores of about 5 to about 65% w/w and amounts of the fungicide of about 5 to about 60% w/w.  As taught in Becker, the amount of the at least one nematicide is an effective amount to provide the desired enhanced action and can be determined by routine experimentation and field trials (page 16, paragraph [0068]).  Moreover, Becker points out that one of ordinary skill in the art understands that the determination of the amount of nematicide depends on numerous factors, including the size of the plant material to be treated (page 16, paragraph [0069]).  Additionally, when speaking of their embodiment of combination treatment of at least one nematicide and at least one biocontrol agent, Becker teaches using amounts of the agents that are sufficient to control nematode-caused plant disease (page 22, paragraph [0093]).  Thus the skilled artisan would have recognized that the amounts of the active agents of the composition rendered obvious by the claims of `873 in view of Becker and Nakakura as being result-effective variables.  As such, the claims of `873 in view of Becker and Nakakura render obvious instant 
Regarding instant claims 3-5, independent claims 1, 17, 25, and 27 of `873 recites that the product comprises an insect control agent that is clothianidin.  Clothianidin is amongst the insect control agents recited in instant claim 4.  Therefore, the claims of `873 in view of Becker and Nakakura render obvious instant claims 3-5.
Regarding instant claim 6, Becker teaches that their invention (their combinations) can include additional pesticide components that exhibit stimulatory or growth-promoting activity, such as inoculants (page 17, paragraph [0075]).  An inoculant reads on a ‘soil inoculant.’  It would have been prima facie obvious to have included an inoculant in the composition rendered obvious by the claims of `873 in view of Becker and Nakakura since Becker teaches it can be included in their combinations which are for enhancing plant protection against pests and pathogens (abstract of Becker).  Therefore, the claims of `873 in view of Becker and Nakakura render obvious instant claim 6.  
Regarding instant claim 24, the composition of claim 25 of `873 in view of Becker and Nakakura (as rendered obvious above) comprises the spore of B. firmus from strain CNCM I-1582, at least one non-nematicidal insect control agent (clothianidin), a solvent, and a fungicide selected from fludioxonil, fluoxastrobin, mancozeb, and iprodione.  The solvent present in the composition is not an active agent.  Thus, claim 25 of `873 in view of Becker and Nakakura renders obvious a composition wherein the B. firmus CNCM I-1582 spore, the fungicide, and the insect control agent are the only active agents, thereby rendering obvious instant claim 24.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed January 13, 2022, have been fully considered but they are not persuasive.  Applicant asserts that the specification shows that the claimed combination leads to unexpected/synergistic results.  In particular, Applicant cites page 2, lines 26-29 of the specification for disclosing that the compositions of the invention display surprisingly high degrees of insecticidal, nematicidal, acaricidal, or fungicidal activity; page 22, line 21 through page 23, line 3 of the specification for disclosing that the compositions of the invention exhibit unexpectedly improved overall plant vigor and yield, have the advantage of synergistic increase in insecticidal and/or fungicidal activity of the agents of the invention in comparison to the respective individual active compounds (beyond the sum of the activity of individual applied active compounds), and that a synergistic activity is surprising; page 23, lines 21-24 of the specification for disclosing that the bacterial spores surprisingly retain their nematicidal and/or fungicidal properties and enhanced ability to colonize the plant’s root system in the presence of a chemical insect control agent; and page 23, lines 27 to page 24, line 3 of the specification which repeat the teachings from the other cited passages.  However, these statements in the specification are not supported by experimental data that serves as evidence of the asserted unexpected/synergistic results.  The cited passages of the specification serve as conclusory statements that are unsupported by objective factual evidence, and thus do not have substantial evidentiary value.  Additionally, it is unclear whether the cited passages of the specification are directed to the instant claims, and thus it cannot be determined if they are directed to embodiments of the invention described in the specification that are commensurate in scope with the instant claims.
B. firmus CNCM I-1582 spore or fungicide selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb as recited in the instant claims.  Moreover, no weights, weight ratios, or weight percentages are provided of FC, BF, BN, and NI in Table 3.  Therefore, it cannot be determined if the asserted evidence of Example 5 is commensurate in scope with the claimed weight ratios and weight percentages.  As pointed out in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”  Since it cannot be determined that the asserted evidence of Example 5 (e.g. Table 3) is commensurate in scope with the claims, then Example 5 is unpersuasive in demonstrating unexpected/synergistic results. 
Since Applicant has not provided persuasive evidence of unexpected results, then the rejections under 35 U.S.C. 103 must be maintained.
Regarding the double patenting rejections, while the claims of the `095 patent, `476 patent, and `873 application do not recite the instantly claimed fungicides (as noted by Applicant), Becker and Nakakura are cited in the double patenting rejections to reconcile this difference of the claims of these patents/application with the instant claims.  Applicant asserts that Becker and Nakakura do not provide any reason to combine the claimed fungicides with a B. firmus strain CNCM I-1582 spore.  However, the claims of `095, `476, and `873 include an embodiment of a fungicide (recited broadly as a fungicide or as a specific fungicide 

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651